  

Exhibit 10.5(a)

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 28th day of December,
2014 (the “Agreement”), is entered into by and between HEALTH CARE REIT, INC., a
Delaware corporation, (the “Corporation”), and THOMAS J. DEROSA (the
“Executive”) and is effective April 13, 2014 (the “Effective Date”).

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, as amended from time to time, dated April 13, 2014 (the “Employment
Agreement”); and

WHEREAS, the Parties desire to clarify the provisions of Section 4(g) of the
Employment Agreement and to amend and restate the employment agreement on the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

1. EMPLOYMENT   

The Corporation hereby agrees to employ the Executive as the Corporation’s Chief
Executive Officer, upon the terms and conditions herein contained, and the
Executive hereby agrees to accept such employment and to serve as the
Corporation’s Chief Executive Officer, and to perform the duties and functions
customarily performed by the Chief Executive Officer of a publicly traded
corporation.

In such capacities, the Executive shall report to the Corporation’s Board of
Directors (the “Board”), and shall have the powers and responsibilities set
forth in the Corporation’s By-Laws as well as such additional powers and
responsibilities consistent with his position as the Board may assign to him.

Throughout the Term (defined below) of this Agreement, the Executive shall
devote his best efforts and all of his business time and services to the
business and affairs of the Corporation.

2. TERM OF AGREEMENT  

The term of employment under this Agreement is three years from the Effective
Date and shall expire on April 13, 2017, unless earlier terminated under one of
the circumstances set forth in Sections 5, 6 or 7. The length of employment
under this Agreement is referred to herein as the “Term.”

The Corporation shall be entitled to terminate this Agreement immediately for
any reason, subject to the continuing obligations of the Corporation under this
Agreement.

3. BASE COMPENSATION AND BONUS  

(a) The Executive shall receive annual base compensation during the Term of this
Agreement of not less than $825,000 in cash (“Base Compensation”). Such amounts
shall be payable in substantially equal semi-monthly installments. Subject to
the terms of this Agreement, during the Term, the Compensation Committee of the
Board (the “Compensation Committee”) shall consult with the Executive and review
the Executive’s Base Compensation at annual intervals, and may adjust the
Executive’s annual Base Compensation from time to time.

(b) The Executive shall also be eligible to receive an annual incentive cash
bonus with target bonus of 150% of Base Compensation and maximum bonus of 300%
of Base Compensation, prorated from the Effective Date, with the actual amount
of such bonus to be determined by the Compensation Committee, using such
performance measures as the Compensation Committee deems to be appropriate. Such
bonus, if any, shall be paid to the Executive no later than sixty (60) days
after the end of the year to which the bonus relates.

4. ADDITIONAL COMPENSATION AND BENEFITS  

The Executive shall receive the following additional compensation and welfare
and fringe benefits during the term:

 

--------------------------------------------------------------------------------

(a) Stock Options and Other Long-Term Incentives. During the Term of the
Agreement, any stock options, restricted stock or other awards granted under the
2005 Long-Term Incentive Plan, or any other equity compensation plan adopted by
the Corporation, shall be at the discretion of the Compensation Committee. 
Notwithstanding the foregoing, the Executive will be eligible to receive
long-term incentive equity grants with an annual target value of $3,300,000,
adjusted for the Effective Date, subject to the terms and conditions as
determined by the Compensation Committee.

In addition, within an administratively reasonable period of time following the
Effective Date, the Corporation shall grant restricted stock units to Executive
with a value of $1 million (rounded to the nearest whole share) (the “Initial
RSUs”).  The Initial RSUs shall be subject to performance criteria as determined
by the Board or Compensation Committee (the “Initial Performance Criteria”), and
shall also be subject to a requirement of continued employment, which
requirements shall be satisfied in substantially equal installments on each of
the first, second, and third anniversaries of the Effective Date hereof (as
modified by Sections 5, 6 or 7 below).  The Initial Performance Criteria shall
be determined by the Board or the Compensation Committee in its sole discretion
after consultation with the Executive in the first ninety (90) days after the
Effective Date.  Each vested portion of the Initial RSUs shall be further
deferred until after the Executive is no longer employed with the Corporation,
subject to terms and conditions to conform with applicable law, including but
not limited to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

(b) Health Insurance. During the Term of this Agreement, the Corporation shall
provide the Executive and his dependents with health insurance coverage no less
favorable than that from time to time made available to other key employees.

(c) Paid Time Off. During the Term of this Agreement, the Executive shall be
entitled to paid time off (“PTO”) (based on the number of years of service) in
accordance with the Corporation’s PTO policy, as it may be amended from time to
time.

(d) Business Expenses. During the Term of this Agreement, the Corporation shall
reimburse the Executive for all reasonable expenses he incurs in promoting the
Corporation’s business, including expenses for travel and similar items, upon
presentation by the Executive from time to time of an itemized account of such
expenditures in accordance with the Corporation’s established policies and
applicable law.  Following Executive’s termination of employment, any expense
reimbursement requests must be submitted no later than sixty (60) days following
such termination.

(e) Automobile Allowance.  During the Term, the Corporation will provide the
Executive with a monthly allowance to cover expenses incurred with the
Executive’s lease of an automobile.

(f) Relocation Expenses.  The Corporation shall provide Executive with a
relocation and transition allowance in the amount of $100,000 to cover expenses
incurred with Executive’s move to the greater Toledo, Ohio area, including but
not limited to (i) moving himself, family members and personal property, (ii)
travel to his current home prior to any relocation of family members, (iii)
housing in the greater Toledo, Ohio area and (iv) other related expenses.  

(g) Other Benefits.  In addition to the benefits provided pursuant to the
preceding paragraphs of this Section 4, the Executive shall be eligible to
participate in such other executive compensation and retirement plans of the
Corporation as are applicable generally to other executive officers, and in such
welfare plans, programs, practices and policies of the Corporation as are
generally applicable to other executive officers, unless such participation
would duplicate, directly or indirectly, benefits already accorded to the
Executive.  To the extent that the Corporation no longer maintains the group
health plan in which Executive is participating on May 1, 2014 and Executive
elects not to participate in any other group health plan sponsored or maintained
by the Company, he will receive a cash payment in lieu of such benefits in an
amount equal to the cost that the Company would otherwise have incurred to
provide such benefits to the Executive, but in any event not to exceed $2000 per
month.

5. PAYMENTS UPON TERMINATION  

(a) Termination without Cause or Termination by Executive for Good Reason (as
defined below). If the Executive’s employment is terminated by the Corporation
without Cause (but not including due to death or disability) or terminated by
the Executive for Good Reason during the Term of this Agreement, the Executive
shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any expenses owed to the Executive under Sections 4(d), 4(e) or 4(f);

(vi) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the termination occurs (if he had remained employed
for the entire year), based on the number of days in such year that had elapsed
as of the termination date, payable at the time that the Corporation pays
bonuses to its executive officers for such year;

--------------------------------------------------------------------------------

(vii) all stock options, restricted stock or other equity awards with time-based
vesting granted to the Executive under this Agreement shall become fully vested
and earned and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other equity awards with performance-based vesting
granted to the Executive under this Agreement shall become vested based upon a
determination of actual level of achievement of performance goals by the
Compensation Committee of the Board as of the end of the quarter immediately
preceding the Executive’s termination or as otherwise expressly provided in the
applicable award agreement;

(viii) continued coverage under any group health plan maintained by the
Corporation in which the Executive participated at the time of his termination
for the period during which the Executive elects to receive continuation
coverage under Section 4980B of the Code at an after-tax cost to the Executive
comparable to the cost that the Executive would have incurred for the same
coverage had he remained employed during such period; and

(ix) a series of semi-monthly severance payments for twenty-four (24) months
(the “Severance Period”), each in an amount equal to one-twenty fourth
(1/24th) of the sum of (A) the Executive’s Base Compensation, as in effect on
the date of termination, and (B) the Executive’s target annual cash bonus
opportunity at the time of termination, to be paid in accordance with the
Corporation’s normal payroll practices.

The payments set forth in subsections (vi), (vii), (viii), and (ix) are subject
to (a) a waiver and general release of claims in favor of the Corporation, in a
form and manner satisfactory to the Corporation, that is executed by the
Executive and which becomes effective within sixty (60) days following the date
of such termination, and (b) the Executive’s compliance with the restrictive
covenants set forth in Sections 9 and 10 below during the Severance Period (the
“Severance Requirement”).  Upon any violation of the Severance Requirement
during the Severance Period, all post-employment compensation set forth in
subsections (vi), (vii), (viii), and (ix) above shall immediately stop and the
Executive shall be obligated to return to the Corporation any post-employment
compensation previously paid or otherwise provided to the Executive.  All
payments to be made pursuant to subsection (vii) (excluding stock options) shall
be made to the Executive on the first business day following the date that is
sixty (60) days following the date of such termination (except as otherwise
expressly provided in the applicable award agreement). The payments set forth in
subsection (ix) shall commence on the 60th day following the day of such
termination. 

All payments to be made pursuant to subsections (i), (ii), (iii), and (v) shall
be made to the Executive within sixty (60) days following the date of such
termination and within any shorter time period required by law.  

For purposes of this Agreement, “Cause” shall mean: (1) any action by the
Executive involving willful disloyalty to the Corporation, such as embezzlement,
fraud, misappropriation of corporate assets or a breach of the covenants set
forth in Section 9 or 10 herein; (2) the Executive being convicted of a felony;
(3) the Executive being convicted of any crime or offense that is not a felony
but was (x) committed in connection with the performance of his duties hereunder
or (y) involved moral turpitude; or (4) the intentional and willful failure by
the Executive to substantially perform his duties hereunder as directed by the
Board (other than any such failure resulting from the Executive’s incapacity due
to physical or mental disability) after a demand for substantial performance is
made by the Board. A termination of employment shall not be deemed for Cause
unless and until (x) there shall have been delivered to the Executive a notice
describing in reasonable detail the particulars giving rise to a termination for
Cause, and (y) in the case of termination pursuant to clause (4) above, if no
cure has occurred by the fifteenth (15th) day after notice was given.

For purposes of this Agreement, “Good Reason” shall mean: (1) the assignment of
Executive to a position other than the Chief Executive Officer of the
Corporation during the Term; (2) the assignment of duties materially
inconsistent with such position if such change in assignment constitutes (x) a
material diminution in the Executive’s total compensation opportunity,
authority, duties or responsibilities; (y) a change in the reporting structure
such that the Executive is directed to report to anyone other than the
Corporation’s Board; or (3) a material breach by the Corporation of this
Agreement; provided, however, Executive must not have consented to any such act
or omission that could give rise to a claim for “Good Reason”, the Executive
must have notified the Corporation in writing within the first thirty (30) days
following the occurrence of any of the foregoing events and the Corporation must
have failed to substantially cure such breach within thirty (30) days following
its receipt of such notice from the Executive; and provided further, the
Executive must have resigned under this paragraph within ninety (90) days
following the occurrence of the event. Notwithstanding the foregoing, any
transfer of responsibilities in connection with succession planning and
leadership transition shall in no event constitute Good Reason for purposes of
this Agreement. 

(b) Disability. The Corporation shall be entitled to terminate the Executive’s
employment if the Board determines that the Executive has been unable to
substantially perform his duties for at least ninety (90) days because of a
medically diagnosable physical or mental condition, and has received a written
opinion from a physician acceptable to the Board that such condition prevents
the Executive from resuming full performance of his duties and is likely to
continue for an indefinite period. Upon such termination, the Executive shall be
entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO through the date of termination;

--------------------------------------------------------------------------------

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any expenses owed to the Executive under Sections 4(d), 4(e) or 4(f); and

(vi) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the termination occurs (if he had remained employed
for the entire year), based on the number of days in such year that had elapsed
as of the termination date, payable at the time that the Corporation pays
bonuses to its executive officers for such year; and

(vii) all stock options, restricted stock or other equity awards with time-based
vesting granted to the Executive under this Agreement shall become fully vested
and earned and payable and, in the case of stock options, exercisable in full
and all stock options, restricted stock or other equity awards with
performance-based vesting granted to the Executive under this Agreement shall
become vested to the extent provided in the applicable award agreement.

All cash payments (other than pro-rated bonus) listed in subsections (i), (ii),
(iii) and(v) shall be paid to the Executive within sixty (60) days following the
date of such termination and within any shorter time period required by law. 
All payments to be made pursuant to subsection  (vii) (excluding stock options)
shall be made to the Executive on the first business day following the date that
is sixty (60) days following the date of such termination (except as otherwise
expressly provided in the applicable award agreement).

(c) Termination for Cause. If the Executive’s employment is terminated by the
Corporation for Cause, the Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

(v) any expenses owed to the Executive under Section 4(d).

All cash payments listed in subsections (i), (ii), (iii) and (v) required to be
paid pursuant to this Section shall be paid to the Executive within sixty
(60) days following the date of such termination and within any shorter time
period required by law.

(d) Voluntary Termination or Resignation by the Executive. If the Executive
voluntarily terminates (but not by reason of expiration of the Term) or resigns
his employment other than for Good Reason, the Executive shall be entitled to
the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

(v) any expenses owed to the Executive under Section 4(d).

All cash payments required to be paid pursuant to this Section shall be made to
the Executive within sixty (60) days following the date of such termination and
within any shorter time period required by law.

(e) Termination upon Expiration of the Term. If the Executive’s employment
terminates as a result of the expiration of the Term of this Agreement, the
Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

--------------------------------------------------------------------------------

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan; and

(v) any expenses owed to the Executive under Sections 4(d) 4(e), or 4(f).

All cash payments listed in subsections (i), (ii), (iii) and (v) required to be
paid pursuant to this Section shall be made to the Executive within sixty
(60) days following the date of such termination and within any shorter time
period required by law.

6. CHANGE IN CORPORATE CONTROL  

(a) If at any time upon, or during the period of twenty-four (24) consecutive
months following, the occurrence of a Change in Corporate Control (as defined
below), and during the Term of this Agreement, the Executive is involuntarily
terminated (other than for Cause), or resigns his employment for Good Reason,
the Executive shall be entitled to the following:

(i) Base Compensation accrued through the date of termination, based on the
number of days in such year that had elapsed as of the termination date;

(ii) any accrued but unpaid PTO pay through the date of termination;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the termination date;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any expenses owed to the Executive under Sections 4(d), 4(e) or 4(f);

(vi) the pro-rated portion of the target annual bonus that the Executive would
have earned for the year in which the termination occurs (if he had remained
employed for the entire year), based on the number of days in such year that had
elapsed as of the termination date;

(vii) all stock options, restricted stock or other equity awards with time-based
vesting granted to the Executive under this Agreement shall become fully vested
and earned and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other equity awards with performance-based vesting
granted to the Executive under this Agreement shall become vested based upon a
determination of actual level of achievement of performance goals by the
Compensation Committee of the Board as of immediately prior to the occurrence of
the Change of Corporate Control or as otherwise expressly provided in the
applicable award agreements;

(viii) continued coverage under any group health plan maintained by the
Corporation in which the Executive participated at the time of his termination
for the period during which the Executive elects to receive continuation
coverage under Section 4980B of the Code at an after-tax cost to the Executive
comparable to the cost that the Executive would have incurred for the same
coverage had he remained employed during such period; and

(ix) a lump sum severance payment equal to the present value of a series of
monthly severance payments for thirty-six (36) months, each in an amount equal
to one-twelfth (1/12th) of the sum of (A) the Executive’s Base Compensation, as
in effect at the time of the Change in Corporate Control, and (B) the average of
annual bonuses paid to the Executive for the last three (3) or, if applicable,
fewer fiscal years of the Corporation ending prior to the Change in Corporate
Control. Such present value shall be calculated using a discount rate equal to
the interest rate on 90-day Treasury bills, as reported in The Wall Street
Journal (or similar publication) on the date of the Change in Corporate
Control.  For purposes of this subsection (ix), the amount of any annual bonus
paid for a portion of a fiscal year shall be annualized and if no such bonuses
have been paid, then the Executive’s target annual bonus at the time of
termination shall be used.

The payments set forth in subsections (vi), (vii), (viii), and (ix) are subject
to a waiver and general release of claims in favor of the Corporation, in a form
and manner satisfactory to the Corporation, that is executed by the Executive
and which becomes effective within sixty (60) days following the date of such
termination.  All payments to be made pursuant to subsection  (vii) (excluding
stock options) shall be made to the Executive on the first business day
following the date that is sixty (60) days following the date of such
termination (except as otherwise expressly provided in the applicable award
agreement). All cash payments required to be paid pursuant to subsections (i),
(ii), (iii), (v), (vi) and (ix) of this Section shall be made within sixty (60)
days following the date of such termination and within any shorter time period
required by law.  Notwithstanding the foregoing,  the severance payment under
this Section shall be payable on a monthly basis instead of a lump sum if the
“Change in Corporate Control” does not constitute a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(g) and shall in
any event comply with the provisions of Section 8.

(b) For purposes of this Agreement, a “Change in Corporate Control” shall mean:

(i) The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding common stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in

--------------------------------------------------------------------------------

elections of directors) by any corporation, or other person or group (within the
meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as amended),
except for acquisitions of the Corporation’s outstanding common stock by (A) the
Corporation or an affiliate or subsidiary of the Corporation, (B) an employee
benefit plan (or any trust forming a part thereof) of the Corporation, or (C) an
underwriter temporarily holding securities of the Corporation pursuant to an
offering of such securities;

(ii) The sale of all or substantially all of the assets of the Corporation;

(iii) The consummation of any merger or consolidation or similar business
combination or reorganization involving the Corporation (“Corporate
Transaction”), unless (A) the stockholders of the Corporation, immediately
before such Corporate Transaction, own, directly or indirectly, immediately
following such Corporate Transaction, more than fifty percent (50%) of the then
outstanding shares of common stock (or the equivalent in voting power of any
class or classes of securities of the corporation entitled to vote in elections
of directors) of the corporation resulting from such Corporate Transaction (the
“Surviving Company”) in substantially the same proportion as their ownership of
the Corporation’s outstanding common stock (or the equivalent in voting power of
any class or classes of securities of the Corporation entitled to vote in
elections of directors) immediately before such Corporate Transaction, and
(B) the persons who were Continuing Directors (as defined below) immediately
prior to the execution of the agreement providing for such Corporate Transaction
constitute more than fifty percent (50%) of the members of the Board of
Directors of the Surviving Company; or

(iv) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Continuing Directors”)
cease for any reason to constitute at least a majority of the Board. For this
purpose, any person who is nominated for election as a member of the Board after
April 14, 2014 shall also be considered a “Continuing Director” if, and only if,
his or her nomination for election to the Board is approved or recommended by a
majority of the members of the Board (or of the Nominating Committee of the
Board) and at least five (5) members of the Board are themselves Continuing
Directors at the time of such nomination; provided, however, that a director
elected to the Board as part of a threatened or actual proxy contest, including
by reason of an agreement intended to avoid or settle any threatened or actual
proxy contest, shall not be considered a “Continuing Director” even if his or
her nomination for election to the Board is approved or recommended by a
majority of the members of the Board (or of the Nominating Committee of the
Board); or

(v) The liquidation or dissolution of the Corporation.

(c) Notwithstanding anything else in this Agreement to the contrary, in the
event that it shall be determined that any payments or distributions by the
Corporation to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (together, the “Payment”) would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, then the Payments shall
be payable either in (i) full or (ii) as to such lesser amount which would
result in no portion of such Payments being subject to the Excise Tax and the
Executive shall receive the greater, on an after-tax basis, of (i) or (ii)
above, as determined by an independent accountant or tax advisor (“Independent
Tax Advisor”) selected by the Corporation. In the event that the payments and/or
benefits are to be reduced pursuant to this Section 6(c), such payments and
benefits shall be reduced as determined by the Independent Tax Advisor such that
the reduction of compensation to be provided to or for the benefit of the
Executive as a result of this Section 6(c) is minimized and to effectuate that,
Payments shall be reduced (i) by first reducing or eliminating the portion of
such Payments which is not payable in cash (other than that portion of such
payments that is subject to clause (iii) below), (ii) then by reducing or
eliminating cash Payments (other than that portion of such Payments subject to
clause (iii) below) and (iii) then by reducing or eliminating the portion of
such Payments (whether or not payable in cash) to which Treas. Reg. §1.280G-1
Q/A 24(c) (or any successor provision thereto) applies, in each case in reverse
order beginning with Payments which are to be paid the farthest in time from the
date of the transaction constituting a change in ownership of the Corporation
within the meaning of Section 280G of the Code. Any reductions made pursuant to
this Section 6(c) shall be made in a manner consistent with the requirements of
Section 409A and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

(d) If any dispute arises between the Corporation (or any successor) and the
Executive regarding Executive’s right to payments under this Section, the
Executive shall be entitled to recover his attorneys fees and costs incurred in
connection with such dispute if the Executive is determined to be the prevailing
party. The following additional terms and conditions shall apply to the
reimbursement of any attorneys fees and costs: (i) the attorneys fees and costs
must be incurred by the Executive within five years following the date of the
Executive’s termination or resignation; (ii) the attorneys fees and costs shall
be paid by the Corporation by the end of the taxable year following the year in
which the attorneys fees and costs were incurred; (iii) the amount of any
attorneys fees and costs paid by the Corporation in one taxable year shall not
affect the amount of any attorneys fees and costs to be paid by the Corporation
in any other taxable year; and (iv) the Executive’s right to receive attorneys
fees and costs may not be liquidated or exchanged for any other benefit.

7. DEATH   

If the Executive dies during the Term of this Agreement, the Corporation shall
pay to the Executive’s estate the following:

--------------------------------------------------------------------------------

(i) Base Compensation accrued through the date of death, based on the number of
days in such year that had elapsed as of the date of death;

(ii) any accrued but unpaid PTO through the date of death;

(iii) any bonuses earned but unpaid with respect to fiscal years or other
completed periods preceding the date of death;

(iv) any nonforfeitable benefits payable to the Executive under the terms of any
deferred compensation, incentive or other benefit plans maintained by the
Corporation, payable in accordance with the terms of the applicable plan;

(v) any expenses owed to the Executive under Sections 4(d), 4(e) or 4(f);

(vi) any pro-rated portion of the annual bonus that the Executive would have
earned for the year in which the death occurs (if he had remained employed for
the entire year), based on the number of days in such year that had elapsed as
of the date of death), payable at the time that the Corporation pays bonuses to
its executive officers for such year; and

(vii) all stock options, restricted stock or other equity awards with time-based
vesting granted to the Executive under this Agreement shall become fully vested
and earned and, in the case of stock options, exercisable in full and all stock
options, restricted stock or other equity awards with performance-based vesting
granted to the Executive under this Agreement shall become vested to the extent
provided in the applicable award agreement.

All cash payments listed in subsections (i), (ii), (iii) and (v) required to be
paid pursuant to this Section shall be made to the estate within sixty (60) days
following the date of death and within any shorter time period required by law.
All payments to be made pursuant to subsection  (vii) (excluding stock options)
shall be made to the Executive on the first business day following the date that
is sixty (60) days following the date of such termination (except as otherwise
expressly provided in the applicable award agreement).The pro-rated bonus shall
be paid in accordance with the provisions of Section 3(b) after the Compensation
Committee has approved bonuses payable for the year.

8. WITHHOLDING AND SECTION 409A COMPLIANCE  

(a)                The Corporation shall, to the fullest extent not prohibited
by law, have the right to withhold and deduct from any payment hereunder any
federal, state or local taxes of any kind required by law to be withheld with
respect to any such payment. 

(b) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and shall be interpreted and construed consistently with such
intent. The payments to the Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4), or otherwise. In the event the terms
of this Agreement would subject the Executive to additional income taxes,
interest or penalties under Section 409A of the Code (“409A Penalties”), the
Corporation and the Executive shall cooperate diligently to amend the terms of
the Agreement to avoid such 409A Penalties, to the extent possible. To the
extent any amounts under this Agreement are payable by reference to Executive’s
“termination,” “termination of employment,” or similar phrases, such term shall
be deemed to refer to the Executive’s “separation from service” (as defined in
Treasury Regulation Section 1.409A-1(h) (without regard to any permissible
alternative definition thereunder) with the Corporation and all entities treated
as a single employer with the Corporation under Sections 414(b) and (c) of the
Code but substituting a 50% ownership level for the 80% ownership level set
forth therein). Notwithstanding any other provision in this Agreement, including
but not limited to Sections 5 and 6, if the Executive is a “Specified Employee”
(as defined Treasury Regulation Section 1.409A-1(i) on December 31st of the
prior calendar year), as of the date of the Executive’s separation from service,
then to the extent any amount payable under this Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, (ii) is payable upon the Executive’s separation from
service, and (iii) under the terms of this Agreement would be payable prior to
the six-month anniversary of the Executive’s separation from service, such
payment shall be delayed and paid to the Executive, on the first day of the
first calendar month beginning at least six months following the date of
termination, or, if earlier, within ninety (90) days following the Executive’s
death to the Executive’s surviving spouse (or such other beneficiary as the
Executive may designate in writing). Any reimbursement or advancement payable to
the Executive pursuant to this Agreement shall be conditioned on the submission
by the Executive of all expense reports reasonably required by the Corporation
under any applicable expense reimbursement policy, and shall be paid to the
Executive within thirty (30) days following receipt of such expense reports, but
in no event later than the last day of the calendar year following the calendar
year in which the Executive incurred the reimbursable expense. Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.

9. PROTECTION OF CONFIDENTIAL INFORMATION  

--------------------------------------------------------------------------------

The Executive hereby agrees that, during his employment with the Corporation and
thereafter, he shall not, directly or indirectly, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (defined below).  The Executive
further agrees that, upon the date of the Executive’s termination, all
Confidential Information in his possession that is in written or other tangible
form shall be returned to the Corporation and shall not be retained by the
Executive or furnished to any third party, in any form except as provided
herein.  Notwithstanding the foregoing, this Section 9 shall not apply to
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Corporation by the Executive, (iii) is lawfully disclosed to the Executive by a
third party, or (iv) is required to be disclosed by law or by any court,
arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information.  As used in this Agreement, Confidential Information means, without
limitation, any non-public confidential or proprietary information disclosed to
Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Corporation, in any form, including electronic
media.  Confidential Information also includes, but is not limited to the
Corporation’s business plans and financial information, marketing plans, and
business opportunities. Nothing herein shall limit in any way any obligation the
Executive may have relating to Confidential Information under any other
agreement or promise to the Corporation.

The Executive recognizes that because his work for the Corporation will bring
him into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 9 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Executive.

10. COVENANT NOT TO COMPETE  

The Executive hereby agrees that he will not, either during the Term or at all
times until one year from the time his employment ceases,  or, if later, during
any period in which he is receiving any severance or change in control payments
under Sections 5(a) or 6 (the “Restricted Period”), engage in any business
activities on behalf of any enterprise which competes with the Corporation in
the business of (i) ownership or operation of Health Care Facilities (defined
below); ( ii) investment in or lending to health care related enterprises
(including, without limitation, owners or developers of Health Care Facilities);
(iii) management of Health Care Facilities; or (iv) provision of any planning or
development services for Health Care Facilities. “Health Care Facilities” means
any senior housing facilities or facilities used or intended primarily for the
delivery of health care services, including, without limitation, any active
adult communities, independent living facilities, assisted living facilities,
skilled nursing facilities, inpatient rehabilitation facilities, ambulatory
surgery centers, medical office buildings, hospitals of any kind, or any similar
types of facilities or projects. The Executive will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.

During the Restricted Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, from directly or indirectly, individually or
on behalf of any person or entity, encouraging, inducing, attempting to induce,
recruiting, attempting to recruit, soliciting or attempting to solicit or
participating in any way in hiring or retaining for employment, contractor or
consulting opportunities anyone who is employed at that time by the Corporation
or any subsidiary or affiliate.

 

During the Restricted Period, Executive will not make or authorize anyone else
to make on Executive’s behalf any disparaging or untruthful remarks or
statements, whether oral or written, about the Corporation, its operations or
its products, services, affiliates, officers, directors, employees, or agents,
or issue any communication that reflects adversely on or encourages any adverse
action against the Corporation.  Executive will not make any direct or indirect
written or oral statements to the press, television, radio or other media or
other external persons or entities concerning any matters pertaining to the
business and affairs of the Corporation, its affiliates or any of its officers
or directors.

11. INJUNCTIVE RELIEF  

The Executive acknowledges and agrees that it would be difficult to fully
compensate the Corporation for damages resulting from the breach or threatened
breach of the covenants set forth in Sections 9 and 10 of this Agreement and
accordingly agrees that the Corporation shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the need to post any bond, to
enforce such provisions in any action or proceeding instituted in the United
States District Court for the Northern District of Ohio or in any court in the
State of Ohio having subject matter jurisdiction. This provision with respect to
injunctive relief shall not, however, diminish the Corporation’s right to claim
and recover damages.

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

--------------------------------------------------------------------------------

12. NOTICES   

All notices or communications hereunder shall be in writing and sent by
overnight courier, certified mail, or registered mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as
such party may designate in writing from time to time):

If to the Corporation:

Health Care REIT, Inc.

4500 Dorr Street

Toledo, OH 43615

Attention: 

General Counsel

 

If to the Executive, at the address on file with the Corporation’s Human
Resources department.

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.

13. SEPARABILITY   

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

14. ASSIGNMENT   

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by the Executive.

15. ENTIRE AGREEMENT  

This Agreement represents the entire agreement of the parties and shall
supersede any and all previous contracts, arrangements or understandings between
the Corporation and the Executive. The Agreement may be amended at any time by
mutual written agreement of the parties hereto.

16. GOVERNING LAW  

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Ohio.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

 

       

  

HEALTH CARE REIT, INC.

   

  

By:

  

/s/ Erin C. Ibele

  

 

  

Erin C. Ibele, Executive Vice President, Head of Human

Capital and Corporate Secretary

 

  

EXECUTIVE: 

 

  

 /s/ Thomas J.
DeRosa                                                                               

  

Thomas J. DeRosa

 

 

--------------------------------------------------------------------------------